SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2. (Amendment No. 3)* Clean Diesel Technologies, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 18449C 401 (CUSIP Number) January 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 18449C 401 Page 2 of 14 Pages 1 NAMES OF REPORTING PERSONS Emerald Energy Fund I LP ("EEF I") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 179,787 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 179,787 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,787 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.75% 12 TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP No. 18449C 401 Page3 of 14 Pages 1 NAMES OF REPORTING PERSONS EEF I Management LP ("EEF Management") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Quebec, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 179,787 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 179,787 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,787 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.75% 12 TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP No. 18449C 401 Page4 of 14 Pages 1 NAMES OF REPORTING PERSONS Emerald Cleantech Fund I LP ("ECF I") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 0 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0 % 12 TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP No. 18449C 401 Page5 of 14 Pages 1 NAMES OF REPORTING PERSONS ECF I Management LP ("ECF Management") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Quebec, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 0 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0 % 12 TYPE OF REPORTING PERSON PN SCHEDULE 13G CUSIP No. 18449C 401 Page6 of 14 Pages 1 NAMES OF REPORTING PERSONS Emerald Partners I Ltd. ("Emerald Partners") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 179,787 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 179,787 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,787 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.75% 12 TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP No. 18449C 401 Page7 of 14 Pages 1 NAMES OF REPORTING PERSONS Pascal Mahieux("Mahieux") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey citizen NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 179,787 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 179,787 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,787 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.75% 12 TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 18449C 401 Page8 of 14 Pages 1 NAMES OF REPORTING PERSONS John Bridle("Bridle") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey citizen NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 179,787 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 179,787 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,787 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.75% 12 TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 18449C 401 Page9 of 14 Pages 1 NAMES OF REPORTING PERSONS Walter Locher ("Locher") 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S. citizen NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 179,787 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 179,787 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 179,787 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.75% 12 TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No. 18449C 401 Page10 of 14 Pages Item 1(a) Name of Issuer: Clean Diesel Technologies, Inc., a Delaware corporation ("CDTI" or the "Issuer"). Item 1(b) Address of Issuer's Principal Executive Offices: 4567 Telephone Road Suite 206 Ventura, CA 93003 Item 2(a) Names of Persons Filing: The Statement is filed on behalf of each of the following persons (collectively, the "Reporting Persons"): (i) Emerald Energy Fund I LP ("EEF I"); (ii) EEF I Management LP ("EEF Management"); (iii) Emerald Cleantech Fund I LP ("ECF I"); (iv) ECF I Management LP ("ECF Management"); (v) Emerald Partners I Ltd. ("Emerald Partners"); (vi) Pascal Mahieux ("Mahieux"); (vii) John Bridle ("Bridle"); and (viii) Walter Locher ("Locher"). This statement relates to Common Stock (as defined herein) held for the account of EEF I and ECF I.EEF Management is the general partner of EEF I, and ECF Management is the general partner of ECF I.Emerald Partners is the general partner of EEF Management and ECF Management.Mahieux, Bridle and Locher serve as the sole directors of Emerald Partners (in such capacity, collectively the "Directors"). Item 2(b) Address of Principal Business Office or, if None, Residence: The business office of each reporting person is: P.O. Box 255, Trafalgar Court Les Banques St. Peter Port GY1 3QL Guernsey Item 2(c) Citizenship: (i) EEF I is a Guernsey limited partnership; (ii) EEF Management is a Quebec, Canada limited partnership; (iii) ECF I is a Guernsey limited partnership; (iv) ECF Management is a Quebec, Canada limited partnership; (v) Emerald Partners is a Guernsey corporation; (vi) Mahieux is a Guernsey citizen; (vii) Bridle is a Guernsey citizen; and (viii) Locher is a U.S. citizen. SCHEDULE 13G CUSIP No. 18449C 401 Page11 of 14 Pages Item 2(d) Title of Class of Securities: Common stock, par value $0.01 per share ("Common Stock"). Item 2(e) CUSIP Number: 18449C 401 Item 3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: This Item 3 is not applicable. Item 4 Ownership: Item 4(a) Amount Beneficially Owned: As of January 31, 2011: (i) EEF I, EEF Management Emerald Partners and each of the Directors may be deemed to be the beneficial owners of 179,787 shares of Common Stock; and (ii) ECF I and ECF Management may be deemed to be the beneficial owners of 0 shares of Common Stock. All such Common Stock is held directly by EEF I in the amount set forth above.All of the Reporting Persons other than EEF I disclaim beneficial ownership of such securities except to the extent of their pecuniary interest therein, and this report shall not be deemed an admission that such reporting person is the beneficial owner of the securities for purposes of Section 16 of the Securities Exchange Act of 1934, as amended, or for any other purpose. Item 4(b) Percent of Class: As of January 31, 2011: (i) EEF I, EEF Management,Emerald Partners and each of the Directors may be deemed to be the beneficial owners of approximately 4.75% of the total number of shares of Common Stock outstanding; and (ii) ECF I and ECF Management may be deemed to be the beneficial owners of 0% of the total number of shares of Common Stock outstanding; in each case based on the total number of outstanding shares of Common Stock as reported by CDTI in its Quarterly Report on form 10-Q filed with the Securities and Exchange Commission on November 12, 2010. SCHEDULE 13G CUSIP No. 18449C 401 Page12 of 14 Pages Item 4(c) Number of shares as to which such person has: EEF I, EEF Management, Emerald Partners and each of the Directors: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or to direct the vote: 179,787 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: ECF I and ECF Management: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5 Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingx Item 6 Ownership of More than Five Percent on Behalf of Another Person. The Directors are the sole directors of Emerald Partners and in such capacity have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the securities held for the account of EEF I. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8 Identification and Classification of Members of the Group. Not applicable. Item 9 Notice of Dissolution of Group. Not applicable. Item 10 Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SCHEDULE 13G CUSIP No. 18449C 401 Page 13 of 14 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned hereby certifies that the information set forth in this statement is true, complete and correct. Dated:February 8, 2011 Emerald Energy Fund I LP By: EEF I Management LP, its General Partner By: Emerald Partners I Ltd., its General Partner By: Sean P. McGuinness, Attorney-in-Fact* EEF I Management LP By: Emerald Partners I Ltd., its General Partner By: Sean P. McGuinness, Attorney-in-Fact* Emerald Cleantech Fund I LP By: ECF I Management LP, its General Partner By: Emerald Partners I Ltd., its General Partner By: Sean P. McGuinness, Attorney-in-Fact* ECF I Management LP By: Emerald Partners I Ltd., its General Partner By: Sean P. McGuinness, Attorney-in-Fact* Emerald Partners I Ltd. By: Sean P. McGuinness, Attorney-in-Fact* Pascal Mahieux By: Sean P. McGuinness, Attorney-in-Fact* John Bridle By: Sean P. McGuinness, Attorney-in-Fact* Walter Locher By: Sean P. McGuinness, Attorney-in-Fact* *Signed pursuant to at Power of Attorney included as an Exhibit to the Schedule 13G of which this Exhibit is a part. SCHEDULE 13G CUSIP No. 18449C 401 Page14 of 14 Pages EXHIBIT INDEX Exhibit 1. Joint Filing Agreement, dated as ofFebruary8, 2011, among the Reporting Persons.Filed herewith. Exhibit 2. Power of Attorney, dated as of December 3, 2010, of the Reporting Persons.Filed as Exhibit 2 to the Schedule 13G filed by the Reporting Persons with respect to Clean Diesel Technologies, Inc. on October 25, 2010 and incorporated herein by reference.
